*424DISSENTING OPINION.
ROBERTSON, P. J.
My objection to the majority opinion is on the question of the proof of service of the notice of appeal therein discussed. When the attorney for the respondent testified that he had served the notice of appeal, he being one who possesses knowledge of the essentials of such notice, and no objections in this case being interposed that it was not the best evidence or that it called for the conclusion of the witness, I think that this furnished sufficient evidence upon which to uphold the finding of the trial court that such notice as required by law was served.